Citation Nr: 0121239	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  97-03 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to March 
1977.

Originally, a claim of service connection for a psychiatric 
disability was denied by a decision of the Board of Veterans' 
Appeals (Board) in September 1982.  Thereafter, by a 
September 1988 decision, the Board found that no new factual 
basis for allowing the claim of service connection had been 
presented.  This issue again came before the Board following 
a November 1996 decision of the RO which denied the veteran's 
application to reopen the claim of service connection for a 
psychiatric disorder.  In April 1998, the Board denied the 
veteran's claim to reopen.  Thereafter, the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court).  In October 1998, the veteran's 
attorney and VA General Counsel filed a joint motion to 
vacate the April 1998 decision and remand the case to the 
Board.  The Court approved the joint motion by an October 
1998 order.  In February 1999, the Board remanded the 
veteran's appeal for further development.  In January 2000, 
the Board again denied the veteran's claim to reopen.  
Thereafter, the veteran filed an appeal to the Court.  In 
September 2000, the veteran counter designated certain 
documents as part of the record on appeal.  In October 2000, 
the Secretary filed a motion to exclude certain documents in 
response to the veteran's counter-designation.  In 
November 2000, the veteran's representative filed a response 
to the Secretary's motion.  In January 2001, the Court 
vacated the Board's January 2000 decision, and remanded the 
case to the Board for re-adjudication.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The act contains a number of sections, including a section 
that revises and expands the duty to assist found in 
38 U.S.C.A. § 5107(a) (West 1991) and that is to be codified 
at 38 U.S.C. § 5103A under the heading "Duty to assist 
claimants."  Subsection (f) of new § 5103A provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title [38 U.S.C.A. § 
5108]."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (emphasis added).  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are to be codified at 38 U.S.C. § 5102 and 
§ 5103, that do not appear to fall within the ambit of new § 
5103A(f).  Subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty-to-assist provisions do not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  On the other hand, the new law seems 
to suggest that some limited duties devolve on VA even in the 
context of an application to reopen, since the language of 
the new § 5103A(f) seems to apply only to the new duty-to-
assist section itself.  "[W]here Congress includes 
particular language in one section of a statute but omits it 
in another section of the same Act, it is generally presumed 
that Congress acts intentionally and purposely in the 
disparate inclusion or exclusion."  Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552, 556 (1994), quoting Russello v. 
United States, 464 U.S. 16, 23 (1983) (internal quotation 
marks omitted).  

Of course, the reference to new § 5103A in the language of 
new § 5103(a) quoted above is problematical, but could be 
construed as merely requiring the Secretary to inform a 
claimant who is attempting to reopen that the duty to assist 
under new § 5103A does not apply until the claimant submits 
new and material evidence.  However, the Secretary would 
still have the duty under new § 5103(a) to notify the 
claimant of "any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim."  Cf. Ivey v. 
Derwinski, 2 Vet. App. 320, 322 (1992) (veteran was prevented 
from presenting new and material evidence by VA's failure to 
assist in developing a "prospective reopened claim" for 
service-connected disability).  A statute must be construed, 
if at all possible, to give effect and meaning to all its 
terms and to avoid rendering any portions meaningless or 
superfluous.  Splane v. West, 216 F.3d 1058, 1068-69 (Fed. 
Cir. 2000).  For that reason, the fact that the term 
"claimant" is broadly defined in new 38 U.S.C. § 5100 to 
seemingly include those filing applications to reopen does 
not change the conclusion herein that the duty-to-assist 
provisions of new § 5103A do not apply to applications to 
reopen.  If the duty-to-assist provisions of new § 5103A were 
held to apply even to such applications, the prohibition set 
forth in new § 5103A(f) would be superfluous.  Since the 
provision restates existing law with respect to applications 
to reopen, there would be no need to include the provision in 
the new law unless Congress intended to apply it to the new § 
5103A duty-to-assist provisions.  

Because of the instruction in the Court's January 2001 order, 
and in light of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  On remand, the RO should undertake any action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining from the Social Security 
Administration (SSA) the records mentioned in its August 1987 
decision, including an examination report of Dr. V. R. Ghate, 
dated August 8, 1986, a psychological report by Jeffrey L. 
Hildreth, M.S., dated May 30, 1987, and an opinion offered by 
Dr. Robert L. Green, Jr. (see August 1987 SSA decision).  
This is so because the Court, in its January 2001 Order, 
noted that where a dispute arises as to the contents of the 
record, and while the documents proffered by the appellant 
are within the Secretary's control and could be determinative 
of the claim and were not considered by the Board, remand for 
re-adjudication would be in order.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The Court indicated that, at least one 
of the disputed items, the report from Mr. Jeffrey Hildreth, 
could be considered determinative of the claim.  The Court 
also indicated that the Board's January 2000 decision 
established that the counter-designated documents were within 
the Secretary's control; therefore, a remand was required.  
See Bell, supra.  Consequently, in order to ensure that the 
veteran's claim is adjudicated on the basis of a complete 
evidentiary record, these SSA records should now be 
considered by the RO.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

To ensure full compliance with the order of the Court, the 
case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  The RO should 
undertake reasonable steps to inform the 
veteran of "any information, and any 
medical or lay evidence, not previously 
provided to [VA] that is necessary to 
substantiate" her application to reopen 
the previously and finally denied claim 
of entitlement to service connection for 
a psychiatric disorder.

2.  The RO should contact the SSA to 
obtain all medical records relied upon in 
its August 1987 decision, including the 
examination report of Dr. V. R. Ghate, 
dated August 8, 1986; and the 
psychological report by Jeffrey L. 
Hildreth, dated May 30, 1987, and the 
opinion by Dr. Robert L. Green, Jr.

3.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to the issue now 
on appeal, the RO should reopen the 
claim.  Following any further indicated 
development consistent with the Veterans 
Claims Assistance Act of 2000, the RO 
should adjudicate any reopened claim on a 
de novo basis without regard to the 
finality of any prior determination.  In 
so doing, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

4.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case (SSOC) should be issued to 
the veteran and her representative, and 
they should be provided with an 
appropriate opportunity to respond.  The 
SSOC should specifically refer to the 
provisions of 38 C.F.R. § 3.156(a) 
(2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


